DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 08/16/2019 has been entered and fully considered.
Claims 3-4 and 7-8 have been amended.
Claims 1-8 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2018/006670 filed 02/23/2018 and JP2017-32125 filed 02/23/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/16/2019, 06/05/2020, 05/26/2021, and 08/12/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
speed reduction ratio identification part operable to identify in claim 5
average torque estimation part operable to estimate in claim 5
torque fluctuation component estimation part operable to estimate in claim 8
electric motor control part operable to control in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
speed reduction ratio identification part - Figure 1 - item 14, paragraph 0023
average torque estimation part - Figure 1 - item 14, paragraph 0023
torque fluctuation component estimation part - Figure 1 - item 14, paragraph 0023
electric motor control part - Figure 1 - item 14, paragraph 0023
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of co-pending Application 16/486,608, hereinafter co-pending ‘608, in view of Hakumura et al. (USPGPub 2012/0078456). Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, it is noted that the instant application is broader than the copending application, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.
Regarding claims 1-8, co-pending ‘608 discloses the claimed invention but does not explicitly mention identifying a speed reduction ratio in the driving force transmission mechanism; and wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, setting the countertorque such that, as the speed reduction ratio becomes smaller, an absolute value of the countertorque becomes larger. 	However co-pending ‘608 teaches identifying a speed reduction ratio in the driving force transmission mechanism (see at least paragraphs 0117-0121; selection of speed Ratio Change Control or Slip Control); and	wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, setting the countertorque such that, as the speed reduction ratio becomes smaller, an absolute value of the countertorque becomes larger (see at least paragraph 0203 and Figure 14B; wherein the amplitude decider 49 also performs a transfer mechanism gain calculation process 63 on the basis of the rotational speed .omega.e of the engine E to calculate a gain Kg of the transfer mechanism. The gain Kg of the transfer mechanism is the gain of the torque transfer characteristics of the first power transfer mechanism at the vibration cycle .omega.p corresponding to the rotational speed .omega.e of the engine E as shown in FIGS. 6 and 14B. The amplitude decider 49 includes a characteristics map for the gain Kg, such as that shown in FIG. 13C, in which the characteristics of the gain Kg of the transfer mechanism with respect to the rotational speed .omega.e of the engine E are set, and calculates the gain Kg of the transfer mechanism on the basis of the characteristics map and the rotational speed .omega.e of the engine E. As shown in FIG. 14B, the gain of the torque transfer characteristics of the first power transfer mechanism varies in accordance with the shift speed. Therefore, the characteristics map for the gain Kg may be provided for each shift speed that may be established in the speed change mechanism TM to calculate the gain Kg of the transfer mechanism switchably using the characteristics map for the shift speed established in the speed change mechanism TM).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in co-pending ‘608 with the teachings as in Okude. The motivation for doing so would have been to improving the fuel efficiency while reducing a discomfort caused to a driver, see Hakumura paragraph 0005.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 3-4 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 3 and 7 recites “under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger”. As best understood, this subject matter corresponds to Figure 7C in which the average engine torque is constant ([0016]) and as the engine speed becomes higher, the absolute value of the countertarque becomes larger up to an engine speed of Ne2 at which point the absolute value of the countertorque becomes lower as the engine speed continues to rise (which is the opposite of what is claimed). 	The claim, however, implies that the countertorque increase as engine speed increases for an infinite range of engine speed whereas Applicant has only disclosed this relationship within a finite range (i.e. up to engine speed = Ne2). Therefore, it appears that Applicant did not have possession of the feature recited in claims 3 and 7.
Claims 4 and 8 recites “under a condition that the engine speed of the internal combustion engine is constant, setting the countertorque such that, as the average torque output by the internal combustion engine becomes larger, the absolute value of the countertorque becomes smaller”. As best understood, this subject matter corresponds to Figure 6C in which the average engine speed is constant ([0016]) and, for engine torque values above Te2, as the engine torque becomes higher, the absolute value of the countertorque becomes smaller. However, for engine torque values below Te2, the countertorque becomes higher as the engine torque becomes higher (which is the opposite of what is claimed). 	The claim, however, implies that the countertorque decreases as engine speed increases for an infinite range of engine speed whereas Applicant has only disclosed this relationship within a finite range (i.e. up to engine torque = Te2). Therefore, it appears that Applicant did not have possession of the feature recited in claims 4 and 8.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okude et al. (JP2013-163436) in view of Hakumura et al. (USPGPub 2012/0078456).	As per claim 1, Okude discloses a driving force control method for a hybrid vehicle equipped with an internal combustion engine (see at least paragraph 0025; engine 1), a driving force transmission mechanism (see at least paragraph 0025; transmission 4) for transmitting driving force of the internal combustion engine to drive wheels (see at least paragraph 0025; drive wheels 9), and an electric motor (see at least paragraph 0025; motor 2) coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism (see at least paragraph 0025), the driving force control method comprising the steps of: 	estimating an average torque output by the internal combustion engine (see at least paragraph 0056; wherein the torque fluctuation amount calculation unit 31 includes a torque average value calculation unit 31a that calculates the latest torque average value (moving average) of the total output torque Trq of the engine 1); 	estimating a torque fluctuation component of the torque output by the internal combustion engine (see at least paragraph 0064; wherein the calculation unit 31b calculates the torque difference between the calculated torque average value Trqav and the total output torque Trq at each crank angle as the torque fluctuation amount Tch (= Trq-Trqav)); 	setting a countertorque for suppressing the estimated torque fluctuation component (see at least paragraph 0065; wherein the motor control unit 32 of the motor ECU 30 applies a fluctuation suppression torque by the motor 2 so as to cancel or reduce the fluctuation amount Tch according to the torque fluctuation amount Tch. Specifically, if all the fluctuation suppression torque Tre (= -Tch), which is the opposite torque to the fluctuation amount Tch, can be applied by the motor 2, the fluctuation suppression torque Tre is applied, and the fluctuation suppression torque Tre (= -Tch) is applied); and 	controlling the electric motor to output the set countertorque (see at least paragraph 0065; wherein the motor control unit 32 of the motor ECU 30 applies a fluctuation suppression torque by the motor 2 so as to cancel or reduce the fluctuation amount Tch according to the torque fluctuation amount Tch. Specifically, if all the fluctuation suppression torque Tre (= -Tch), which is the opposite torque to the fluctuation amount Tch, can be applied by the motor 2, the fluctuation suppression torque Tre is applied, and the fluctuation suppression torque Tre (= -Tch) is applied). Okude does not explicitly mention identifying a speed reduction ratio in the driving force transmission mechanism; and wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, setting the countertorque such that, as the speed reduction ratio becomes smaller, an absolute value of the countertorque becomes larger.	However Hakumura does disclose:	identifying a speed reduction ratio in the driving force transmission mechanism (see at least paragraphs 0117-0121; selection of speed Ratio Change Control or Slip Control);	wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, setting the countertorque such that, as the speed reduction ratio becomes smaller, an absolute value of the countertorque becomes larger (see at least paragraph 0203 and Figure 14B; wherein the amplitude decider 49 also performs a transfer mechanism gain calculation process 63 on the basis of the rotational speed .omega.e of the engine E to calculate a gain Kg of the transfer mechanism. The gain Kg of the transfer mechanism is the gain of the torque transfer characteristics of the first power transfer mechanism at the vibration cycle .omega.p corresponding to the rotational speed .omega.e of the engine E as shown in FIGS. 6 and 14B. The amplitude decider 49 includes a characteristics map for the gain Kg, such as that shown in FIG. 13C, in which the characteristics of the gain Kg of the transfer mechanism with respect to the rotational speed .omega.e of the engine E are set, and calculates the gain Kg of the transfer mechanism on the basis of the characteristics map and the rotational speed .omega.e of the engine E. As shown in FIG. 14B, the gain of the torque transfer characteristics of the first power transfer mechanism varies in accordance with the shift speed. Therefore, the characteristics map for the gain Kg may be provided for each shift speed that may be established in the speed change mechanism TM to calculate the gain Kg of the transfer mechanism switchably using the characteristics map for the shift speed established in the speed change mechanism TM).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hakumura with the teachings as in Okude. The motivation for doing so would have been to improving the fuel efficiency while reducing a discomfort caused to a driver, see Hakumura paragraph 0005.	As per claim 2, Hakumura discloses wherein the step of setting a countertorque includes: a sub-step of, under the condition that the average torque output by the internal combustion engine and the engine speed of the internal combustion engine are constant, setting a negative control gain such that, as the speed reduction ratio becomes smaller, an absolute value of the control gain becomes larger; and a sub-step of setting the countertorque based on a product of the estimated torque fluctuation component and the control gain (see at least paragraph 0203 and Figure 14B; wherein the amplitude decider 49 also performs a transfer mechanism gain calculation process 63 on the basis of the rotational speed .omega.e of the engine E to calculate a gain Kg of the transfer mechanism. The gain Kg of the transfer mechanism is the gain of the torque transfer characteristics of the first power transfer mechanism at the vibration cycle .omega.p corresponding to the rotational speed .omega.e of the engine E as shown in FIGS. 6 and 14B. The amplitude decider 49 includes a characteristics map for the gain Kg, such as that shown in FIG. 13C, in which the characteristics of the gain Kg of the transfer mechanism with respect to the rotational speed .omega.e of the engine E are set, and calculates the gain Kg of the transfer mechanism on the basis of the characteristics map and the rotational speed .omega.e of the engine E. As shown in FIG. 14B, the gain of the torque transfer characteristics of the first power transfer mechanism varies in accordance with the shift speed. Therefore, the characteristics map for the gain Kg may be provided for each shift speed that may be established in the speed change mechanism TM to calculate the gain Kg of the transfer mechanism switchably using the characteristics map for the shift speed established in the speed change mechanism TM).  	As per claim 5, Okude discloses a driving force control device for a hybrid vehicle equipped with an internal combustion engine (see at least paragraph 0025; engine 1), a driving force transmission mechanism (see at least paragraph 0025; transmission 4) for transmitting driving force of the internal combustion engine to drive wheels (see at least paragraph 0025; drive wheels 9), and an electric motor (see at least paragraph 0025; motor 2) coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism (see at least paragraph 0025), the driving force control device comprising: 	an average torque estimation part operable to estimate an average torque output by the internal combustion engine (see at least paragraph 0056; wherein the torque fluctuation amount calculation unit 31 includes a torque average value calculation unit 31a that calculates the latest torque average value (moving average) of the total output torque Trq of the engine 1); 	a torque fluctuation component estimation part operable to estimate a torque fluctuation component of the torque output by the internal combustion engine (see at least paragraph 0064; wherein the calculation unit 31b calculates the torque difference between the calculated torque average value Trqav and the total output torque Trq at each crank angle as the torque fluctuation amount Tch (= Trq-Trqav)); 	a countertorque setting part operable to set a countertorque for suppressing the estimated torque fluctuation component(see at least paragraph 0065; wherein the motor control unit 32 of the motor ECU 30 applies a fluctuation suppression torque by the motor 2 so as to cancel or reduce the fluctuation amount Tch according to the torque fluctuation amount Tch. Specifically, if all the fluctuation suppression torque Tre (= -Tch), which is the opposite torque to the fluctuation amount Tch, can be applied by the motor 2, the fluctuation suppression torque Tre is applied, and the fluctuation suppression torque Tre (= -Tch) is applied); and 	an electric motor control part operable to control the electric motor to output the set countertorque (see at least paragraph 0065; wherein the motor control unit 32 of the motor ECU 30 applies a fluctuation suppression torque by the motor 2 so as to cancel or reduce the fluctuation amount Tch according to the torque fluctuation amount Tch. Specifically, if all the fluctuation suppression torque Tre (= -Tch), which is the opposite torque to the fluctuation amount Tch, can be applied by the motor 2, the fluctuation suppression torque Tre is applied, and the fluctuation suppression torque Tre (= -Tch) is applied). Okude does not explicitly mention a speed reduction ratio identification part operable to identify a speed reduction ratio in the driving force transmission mechanism; and wherein the countertorque setting part is operable, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, to set the countertorque such that, as the speed reduction ratio becomes smaller, an absolute value of the countertorque becomes larger.	However Hakumura does disclose:	a speed reduction ratio identification part operable to identify a speed reduction ratio in the driving force transmission mechanism (see at least paragraphs 0117-0121; selection of speed Ratio Change Control or Slip Control);	wherein the countertorque setting part is operable, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, to set the countertorque such that, as the speed reduction ratio becomes smaller, an absolute value of the countertorque becomes larger (see at least paragraph 0203 and Figure 14B; wherein the amplitude decider 49 also performs a transfer mechanism gain calculation process 63 on the basis of the rotational speed .omega.e of the engine E to calculate a gain Kg of the transfer mechanism. The gain Kg of the transfer mechanism is the gain of the torque transfer characteristics of the first power transfer mechanism at the vibration cycle .omega.p corresponding to the rotational speed .omega.e of the engine E as shown in FIGS. 6 and 14B. The amplitude decider 49 includes a characteristics map for the gain Kg, such as that shown in FIG. 13C, in which the characteristics of the gain Kg of the transfer mechanism with respect to the rotational speed .omega.e of the engine E are set, and calculates the gain Kg of the transfer mechanism on the basis of the characteristics map and the rotational speed .omega.e of the engine E. As shown in FIG. 14B, the gain of the torque transfer characteristics of the first power transfer mechanism varies in accordance with the shift speed. Therefore, the characteristics map for the gain Kg may be provided for each shift speed that may be established in the speed change mechanism TM to calculate the gain Kg of the transfer mechanism switchably using the characteristics map for the shift speed established in the speed change mechanism TM).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hakumura with the teachings as in Okude. The motivation for doing so would have been to improving the fuel efficiency while reducing a discomfort caused to a driver, see Hakumura paragraph 0005.	As per claim 6, Hakumura discloses wherein the countertorque setting part is operable, under the condition that the average torque output by the internal combustion engine and the engine speed of the internal combustion engine are constant, to set a negative control gain such that, as the speed reduction ratio becomes smaller, an absolute value of the Page 26 - English Translation of Application; Docket No. NAP19312PCTUScontrol gain becomes larger, and then to set the countertorque based on a product of the estimated torque fluctuation component and the control gain (see at least paragraph 0203 and Figure 14B; wherein the amplitude decider 49 also performs a transfer mechanism gain calculation process 63 on the basis of the rotational speed .omega.e of the engine E to calculate a gain Kg of the transfer mechanism. The gain Kg of the transfer mechanism is the gain of the torque transfer characteristics of the first power transfer mechanism at the vibration cycle .omega.p corresponding to the rotational speed .omega.e of the engine E as shown in FIGS. 6 and 14B. The amplitude decider 49 includes a characteristics map for the gain Kg, such as that shown in FIG. 13C, in which the characteristics of the gain Kg of the transfer mechanism with respect to the rotational speed .omega.e of the engine E are set, and calculates the gain Kg of the transfer mechanism on the basis of the characteristics map and the rotational speed .omega.e of the engine E. As shown in FIG. 14B, the gain of the torque transfer characteristics of the first power transfer mechanism varies in accordance with the shift speed. Therefore, the characteristics map for the gain Kg may be provided for each shift speed that may be established in the speed change mechanism TM to calculate the gain Kg of the transfer mechanism switchably using the characteristics map for the shift speed established in the speed change mechanism TM).  

Claims 3 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okude et al. (JP2013-163436), in view of Hakumura et al. (USPGPub 2012/0078456), and further in view of Cho et al. (USPGPub 2016/0072417).	As per claim 3, Okude and Hakumura do not explicitly mention wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger.	However Cho does disclose:	wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger (see at least paragraph 0024; wherein In the middle-speed section, when the torque variations of the driving motor are about the same, the RPM value of the driving motor varies directly with the gain value, (i.e., the greater the RPM of the driving motor, the greater the gain value). For example, when the torque variation is about 12, and when the RPM of the driving motor is about 1600, the gain value is about 0.7 and when the RPM of the driving motor is about 4100, the gain value may be 2.5).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cho with the teachings as in Okude and Hakumura. The motivation for doing so would have been to improve vibration reduction by considering the driving state of the vehicle, see Cho paragraph 0006.	As per claim 7, Okude and Hakumura do not explicitly mention wherein the countertorque setting part is operable, under a condition that the average torque is constant, to set the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger.	However Cho does disclose:	wherein the countertorque setting part is operable, under a condition that the average torque is constant, to set the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger (see at least paragraph 0024; wherein In the middle-speed section, when the torque variations of the driving motor are about the same, the RPM value of the driving motor varies directly with the gain value, (i.e., the greater the RPM of the driving motor, the greater the gain value). For example, when the torque variation is about 12, and when the RPM of the driving motor is about 1600, the gain value is about 0.7 and when the RPM of the driving motor is about 4100, the gain value may be 2.5).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cho with the teachings as in Okude and Hakumura. The motivation for doing so would have been to improve vibration reduction by considering the driving state of the vehicle, see Cho paragraph 0006.

Allowable Subject Matter
Claim(s) 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the step of setting a countertorque includes a sub-step of, under a condition that the engine speed of the internal combustion engine is constant, setting the countertorque such that, as the average torque output by the internal combustion engine becomes larger, the absolute value of the countertorque becomes smaller.  
Claim(s) 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the countertorque setting part is operable, under a condition that the engine speed of the internal combustion engine is constant, to set the countertorque such that, as the average torque output by the internal combustion engine becomes larger, the absolute value of the countertorque becomes smaller.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0128274 – Provides turbocharger may include one or more cooling devices for cooling a compressor. The cooling devices may include a ventilation system arranged in a compressor impeller and shaft, the ventilation system configured to allow ambient air to flow into the shaft without being compressed.	USPGPub 2016/0368361 – Provides a drive unit for a hybrid vehicle in which selectable operating modes are increased and power distribution ratio is changeable is provided. The drive unit comprises: a first planetary gear unit having a first input element to which power of an engine is applied, a first reaction element connected to a first motor, and a first output element; a second planetary gear unit that performs having a second input element connected to the first output element, a second output element connected to an output member, and a second reaction element; a first clutch that selectively connects any of the first input element and the first reaction element to the second reaction element; and a second clutch that selectively connects at least any of two elements of the second planetary gear unit to rotate the second planetary gear unit integrally.	USPGPub 2010/0125020 - Provide a power output apparatus which can transmit a combined torque of an engine torque and a motor torque to a driving shaft.	USPGPub 2003/0200943 - Provide controlling or regulating a valve open/close timing (hereinafter referred to simply as the valve timing) at which an intake valve and/or an exhaust valve of an internal combustion engine is opened and/or closed in dependence on operation state of the engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662